Citation Nr: 0822036	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-27 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1965 to 
June 1967.  The record shows the veteran was awarded the 
Combat Infantryman Badge.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for tinnitus.  


FINDING OF FACT

The record includes a medical diagnosis of tinnitus, 
probative evidence of exposure to acoustic trauma in service, 
and the veteran's credible assertions of ringing in his ears 
since service.  


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Given the favorable outcomes noted below, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Analysis

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran seeks service connection for tinnitus.  The 
claimant states he hears a constant buzzing or cricket sound, 
and that he frequently has to increase the volume of his 
television to hear it.  He links the tinnitus to ear trauma 
from exposure to explosions and rifle noises during his 
service in Vietnam.  

The veteran's DD-Form 214 indicates he specialized as a 
military police officer, and he received the Combat 
Infantryman Badge and Sharpshooter (Rifle M-14) 
certification.  The veteran reported tinnitus symptoms 
bilaterally in VA examinations in October 2005 and November 
2006.  While the veteran's report of tinnitus is noted in 
both examinations, neither contains a diagnosis of tinnitus 
or an opinion regarding etiology.  

Although the service medical records do not reference 
tinnitus, personnel records confirm that the veteran 
experienced ear problems while in service.  The claimant 
complained of ear pressure and indicated that he was 
experiencing an ear ache.  The claimant also experienced 
right ear pressure with drainage that was treated with 
cleaning and suction.  At one point this prompted bleeding in 
the right ear.  Moreover, the claimant is already service 
connected for bilateral hearing loss, which supports the 
veteran's claims of exposure to loud noises while in service.  
Notwithstanding the absence of a diagnosis of tinnitus, the 
veteran is competent to state that he hears a high-pitched 
tone in his ears, and there is no reason shown to doubt his 
credibility.  Accordingly, a tinnitus disability is conceded.  
See Espirtu v. Derwinski, 2 Vet. App. 492 (1992).

Because there is no diagnosis of tinnitus, there is no 
medical opinion of record linking the veteran's tinnitus to 
service.  However, the veteran stated he has experienced 
tinnitus symptoms since his return from Vietnam.  And, again, 
there is no reason to doubt his credibility. 

Here, the veteran's competent assertions of tinnitus symptoms 
since service, the evidence of in-service exposure to 
acoustic trauma, and the fact that service connection has 
already been granted for hearing loss as a result of acoustic 
trauma, is enough to resolve any doubt in the veteran's 
favor.  Service connection for tinnitus is warranted.  38 
C.F.R. 3.102.


ORDER

Entitlement to service connection for tinnitus is granted.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


